Citation Nr: 1439610	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-11 583	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2011, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in January 2012 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDING OF FACT

A left knee disability is not etiologically related to the Veteran's active service and left knee degenerative joint disease (DJD) was not present within one year of his separation from active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a VCAA notice letter was sent to the Veteran in March 2007.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in February 2010 and SSOCs in August 2010 and March 2012.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in January 2010 and February 2012 to evaluate his left knee.  In a July 2014 Informal Hearing Presentation (IHP), the Veteran's representative asserted that the February 2012 VA examination was inadequate for rating purposes because the examiner failed to directly address whether the Veteran's 300 parachute jumps and a forty foot fall in service were in any way related to his current left knee condition.  Specifically, the representative asserted that the VA examiner only addressed whether the incidents in service may have caused the treatment that was documented in the Veteran's STRs, and not whether his conceded in-service fall or 300 jumps were etiologically related to the Veteran's current left knee disability.    

After reviewing the February 2012 VA examination report, the Board finds that the VA opinion is adequate for adjudicating the Veteran's claim.  The Board notes that the examiner documented both the Veteran's fall from 40 feet and his report of making 300 parachute jumps during service.  Additionally, the VA examiner noted that the incident where the Veteran was seen by medical staff for his leg injury did not comment on any falls, and the injury was very mild.  The STR only commented on the Veteran's bruised left leg and light ecchymosis on examination.  The VA examiner noted that these findings were not consistent with injuries that would be incurred in a 40 foot fall and that these mild injuries were an injury with expected quick resolution and would not involve any long term sequella.  The VA examiner continued his report by noting that the osteoarthritis in the Veteran's left knee was more likely than not related to his age and his obesity, as opposed to the 300 parachute jumps he made almost 40 years ago.  The VA examiner noted that two of the biggest risk factors for osteoarthritis were age and obesity.  As such, the Board finds that the examiner did not discount the Veteran's reported history but rather determined that the Veteran's current left knee arthritis was not related to service.  Accordingly, the Board finds that the VA examination report is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the duties to notify and assist have been met.

II.  Stegall Considerations

As previously noted, the Board remanded this case for further development in January 2012.  The Board specifically instructed the January 2010 Compensation and Pension (C&P) examiner to provide an opinion as to whether the Veteran's left knee arthritis was etiologically related to service, in whole or in part, and to readjudicate the claim on appeal.  Subsequently, the Veteran was afforded a new C&P examination in February 2012 to address his left knee arthritis.  Thereafter, the Veteran's claim was readjudicated in a March 2012 SSOC.  Thus, there was compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the personal hearing, the VLJ noted the elements of the claim that was lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by his accredited representative.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2013).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that he is entitled to service connection for a left knee disability.  Regretfully, the Board finds that the preponderance of the evidence is against a finding that the Veteran's in-service knee injury or parachute jumps are related to his current left knee disability and service connection is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a February 2012 C&P Examination, the Veteran was diagnosed with left knee arthritis.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  In a November 1971 STR, the Veteran injured his left leg, falling from 40 feet.  Additionally, during his March 2011 Travel Board hearing, the Veteran testified that he made roughly 300 parachute jumps during service and was also thrown around while riding in a Sheridan tank.  The Board notes that the Veteran's DD 214 lists that he completed basic airborne training and Recondo School.

The Veteran does not satisfy the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.  In a June 1970 Report of Medical Examination, it was noted that the Veteran's health was normal, and no knee complaints were recorded.  In the Veteran's June 1970 Report of Medical History, the Veteran noted that his health was good, that he had cramps in his legs, but did not have a "trick" or locked knee.  A November 1971 STR notes that the Veteran injured his left leg in a 40 foot fall.  The STR noted that the Veteran had light ecchymosis in his left leg.  On his July 1973 Report of Medical Examination for separation, the Veteran's health was characterized as normal and no left leg or knee issues were noted.  

In a September 2000 letter, T. T., M.S., R.N., C.S., wrote that the Veteran had been his patient and that the Veteran had knee pain with radiographic evidence of severe degenerative joint disease (DJD).  He wrote that "[i]t certainly seems reasonable that his activity as a paratrooper may have contributed to his DJD."

An October 2007 treatment report from the VA Medical Center in Madison Wisconsin noted that the Veteran reported left leg pain.  In a June 2008 treatment report, the Veteran reported continued left knee pain.  

A February 2012 C&P Examination for Knee and Lower Leg Conditions diagnosed the Veteran with left knee arthritis.  The report noted that January 2010 x-rays revealed that the Veteran's left knee had very mild loss of joint space medially with no significant osteophyte formation, fractures, or malalignment.  The VA examiner noted that the Veteran's claims file had been reviewed and that the Veteran had never presented himself to a medical clinic for any complaints of left knee pain or treatment for any left knee disorders.  The VA examiner also noted that the Veteran never went to a medical clinic for his 40 foot fall in service.  The report noted that a November 1971 STR indicated that the Veteran had injured his left leg, which had bruises and light ecchymosis.  The VA examiner noted that the Veteran reported that his left knee problems started 20 years ago and that the Veteran had performed 300 parachute jumps in service, wearing full gear which weighed 85 lbs., in addition to his reported left leg injury as a result of his 40 foot fall.  

The VA examiner concluded that the Veteran's left knee arthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the Veteran had a body mass index of 32.45 and was 63 years old.  When the Veteran was seen for his left leg injury in service, the STRs noted that the injury was very mild and that his left leg only had some bruises and light ecchymosis.  These findings were not consistent with injuries that would be incurred in a 40 foot fall and would be expected to have a quick resolution, which would not involve any long term sequella.  The VA examiner reported that x-rays of the Veteran's left knee showed mild osteoarthritis, and that this was more likely than not related to the Veteran's age and his obesity, as opposed to the 300 parachute jumps the Veteran performed almost 40 years ago.  The VA examiner noted that two of the biggest risk factors for osteoarthritis are age and obesity.  The Veteran had no documentation of ligament injuries to his left knee in his STRS, and repetitive trauma is not generally listed as a cause for osteoarthritis.

The Board has not overlooked the Veteran's testimony and lay statements with regard to the severity of his left knee disability.  In his February 2008 Notice of Disagreement, the Veteran wrote that there was no in-service medical evidence of his knee pain because he was in the 82nd Airborne Division and did not go to sick call unless "we were very close to dying."  Additionally, the Veteran wrote that he spent about 14 months testing an experimental model Sheridan tank and injured his knees, hips, and back during testing.

In an April 2008 Statement in Support of Claim, the Veteran wrote that he tested the experimental Sheridan tank.  He wrote that his time in the tank created many problems because he was constantly knocked around inside the tank and his hips were repeatedly thrown into all the metal objects inside it.  The Veteran did not mention any injury to his left knee as a result of testing the Sheridan tank.

In his February 2010 VA Form 9, the Veteran wrote that his discharge examination was a "farce," and that he was told that anyone who expressed a medical problem would be held over for further examination and that as a result, he did not report any medical problems.  Additionally, the Veteran again mentioned how working on the experimental Sheridan tank threw him around and he was injured many times as a result.  The Veteran again did not mention any left knee injury as a result of working inside the Sheridan tank and there are no STRs chronicling any injuries.

In his March 2011 Travel Board hearing, the Veteran testified that he fell 40 feet in service and injured his left knee, as well as performed 300 parachute jumps.  Additionally, the Veteran testified that working in the Sheridan tank caused him to injure himself, but he did not specifically mention his left knee.

The Board notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning his left knee symptomatology, as well as his duties in service, including 300 parachute drops and testing the Sheridan tank, have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent of discerning whether his current left knee arthritis is related to service, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.

Additionally, the Board finds that the February 2012 C&P examiner's opinion to be of greater probative weight than the September 2000 letter from T. T.  The Board finds the February 2012 C&P opinion to be factually accurate, fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In contrast, the 2000 letter from T. T. is not fully articulated or based on sound reasoning.  The letter makes the conclusion that the Veteran's activities as a paratrooper may have contributed to his arthritis.  This opinion contains no rationale and uses speculative language.  The Court has held in prior cases that medical opinions expressed in speculative language would not establish a plausible claim.  38 C.F.R. § 4.16(a); See Obert v. Brown, 5 Vet. App. 30, 33 (1993); See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, the Board assigns the February 2012 C&P examiner's opinion a higher probative value than T. T.'s.  

The Board concludes that the preponderance of the evidence is against service connection for a left knee disability on a direct basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's left knee arthritis manifested to a compensable degree within one year of separation from service, or that the Veteran had a continuous symptomatology of arthritis since separation from service.  Post-service left knee complaints are not shown in the record until September 2000, nearly 30 years after the Veteran's discharge from service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of arthritis since service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2013).  

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for a left knee disability and the claim must be denied.


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


